Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 12, the non-transitory computer-readable storage medium of independent claim 19, and the non-transitory computer-readable recording medium of independent claim 20.  The prior art is particularly deficient regarding constructing, for a conversion between a current block of a video using a first prediction mode and a bitstream of the video, a first motion candidate list that excludes motion candidates derived from temporal blocks, wherein in the first prediction mode, only sample values of a same video slice including the current block are used to derive prediction samples for the current block; determining that motion candidates derived from spatial neighboring blocks are excluded from the first motion candidate list based on a dimension of the current block; and checking a history-based motion vector prediction (HMVP) candidate to determine whether to add the HMVP candidate into the first motion candidate list, wherein motion candidates derived from spatial neighboring blocks are excluded from the first motion candidate list based on a product of a height and a width of the current block is smaller than or equal to a predefined threshold, as outlined in claims 1, 12, 19, and 20.  Claims 2, 4-11, 13, and 15-18 are dependent upon claims 1 and 12, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482